United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-3249
                                     ___________

United States of America,                 *
                                          *
                    Appellee,             * Appeal from the United States
                                          * District Court for the District
      v.                                  * of Minnesota.
                                          *
Jared Chris Warren,                       *      [UNPUBLISHED]
                                          *
                    Appellant.            *
                                     ___________

                                Submitted: May 9, 2000

                                    Filed: May 18, 2000
                                     ___________

Before WOLLMAN, Chief Judge, FAGG and MURPHY, Circuit Judges.
                             ___________

PER CURIAM.

       Police officers on drug interdiction duty at the St. Paul, Minnesota, train station
noticed a man carrying a duffel bag and wearing a long leather coat and an unusual
furry cap with ear flaps. When the man saw a uniformed officer and his drug dog
positioned in the terminal entryway, he adjusted his cap in an apparent attempt to hide
his face and slowed down so that another passenger was between him and the drug dog
as he went through the entryway. The man refused to stop and speak with an officer
who approached him inside the terminal, drove off in a waiting taxicab, and instructed
the cabdriver to let him out after realizing the cab company dispatcher had informed the
police of the cab's location.

       A few moments later, a patrolman saw Jared Chris Warren in an alley near the
intersection where the passenger had left the cab. The officer noted that Warren
matched the passenger's description, observed that Warren appeared to have just
thrown something away, and arrested him. Officers later found the duffel bag the man
from the train station had been carrying, hanging over a fence in a yard bordering the
alley not far from where Warren was arrested. After the officers found drugs in the
bag, Warren was charged with one count of possession with intent to distribute crack
cocaine. The district court denied Warren's motion to suppress the duffel bag and its
contents, concluding Warren had abandoned the bag, but granted his motion to
suppress both evidence seized when the officers searched Warren and his postarrest
statements, concluding the officers lacked probable cause to arrest Warren before they
found the duffle bag. A jury convicted Warren, and Warren now appeals.

        Warren first contends the district court improperly denied his motion to suppress
the duffel bag and its contents, arguing he did not abandon the bag but merely hid the
bag where he could later easily retrieve it. Based on the totality of the circumstances,
we conclude the district court's determination that Warren abandoned the duffle bag is
not clearly erroneous. See United States v. Landry, 154 F.3d 897, 899 (8th Cir. 1998),
cert. denied, 525 U.S. 1086 (1999). Because Warren left the bag hanging over a fence
in a stranger's yard and then walked away, he "objectively relinquished his expectation
of privacy in the bag." Id. Contrary to Warren's view, neither his alleged intent to
retrieve the bag nor his argument that he did not verbally deny ownership of the bag
before the police searched it is "relevant to the issue of whether the objective facts
available to the officers support a finding that [Warren] abandoned the bag" by
physically relinquishing it. Id. (intent to retrieve irrelevant); see United States v. Liu,
180 F.3d 957, 960 (8th Cir. 1999) (defendant may abandon bag "by physical
relinquishment, even while claiming ownership" of bag).

                                           -2-
       Warren also contends the district court improperly admitted into evidence at trial
the hat and coat Warren was wearing when arrested, arguing the hat and coat were also
the fruit of Warren's illegal arrest and could not be used to establish that Warren and
the man at the train station were the same person. Even assuming the district court's
admission of the hat and coat was improper, any such error was harmless in light of the
overwhelming evidence against Warren, including the testimony of two drug
interdiction officers who identified Warren as the man at the train station. See United
States v. Carroll, 2000 WL 276914, at *4-5 (8th Cir. March 15, 2000).

      We affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -3-